DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 07/13/2021, said application claims a priority filing date of 06/30/2014.
Claims 21-39 are pending. Claims 21 and 28 are independent.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 21-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In regard to independent claims 21 and 28, claims recite " A system for error control at a device, comprising:
a touch screen controller operating under processor control and configured to receive user- entered screen interface data from the screen, to generate coordinate data from the user-entered screen interface data and to validate a correspondence between the coordinate data and coordinate data of an icon to prevent an error in icon selection;

a processor coupled to the touch screen controller, the processor configured to modify a user-controlled overlay in response to network operator controls to generate a user-interface window for an application associated with a selected network-operator icon in response to the coordinate data;
the user-controlled overlay configured to receive one or more user-entered controls and to generate a display on a screen of the device that includes a tab, a panel and a plurality of icons disposed within the panel; and
wherein the user-controlled overlay includes a fly-out window associated with one or more of the icons, wherein the content of the fly-out window is generated from an alert received at a wireless interface of the device”. 
The plurality of recited subject matter is not clear as there is no description found except stating in the claim. For example, it is not clear what “error control” it is referring to. It is not clear what does “modify a user-controlled overlay in response to network operator” mean. It is not clear what error system is preventing. 
An adequate written description means describing the invention in sufficient detail so that one skilled in the art can conclude the inventor had possession of the claimed invention.  Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).
Possession is shown by describing the invention with all its claim limitations, even if they are obvious, and is measured as of the filing date sought.  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).
In regard to dependent claims 22-27 and 29-39, claims are rejected for fully incorporating the deficiency of their respective base claims.

In regard to dependent claims 22 and 23, claims recite “… prevent error generation” it is not clear what error generation it is referring to as there is not description found in the disclosure.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In regard to independent claims 21 and 28, claims recite " A system for error control at a device, comprising:
a touch screen controller operating under processor control and configured to receive user- entered screen interface data from the screen, to generate coordinate data from the user-entered screen interface data and to validate a correspondence between the coordinate data and coordinate data of an icon to prevent an error in icon selection;
a processor coupled to the touch screen controller, the processor configured to modify a user-controlled overlay in response to network operator controls to generate a user-interface window for an application associated with a selected network-operator icon in response to the coordinate data;
the user-controlled overlay configured to receive one or more user-entered controls and to generate a display on a screen of the device that includes a tab, a panel and a plurality of icons disposed within the panel; and
wherein the user-controlled overlay includes a fly-out window associated with one or more of the icons, wherein the content of the fly-out window is generated from an alert received at a wireless interface of the device”. 
The plurality of recited subject matter is not clear as there is no description found except stating in the claim. For example, it is not clear what “error control” it is referring to. It is not clear what does “modify a user-controlled overlay in response to network operator” mean. It is not clear what error system is preventing. Clarification is required.

In regard to dependent claims 22-27 and 29-39, claims are rejected for fully incorporating the deficiency of their respective base claims.
In regard to dependent claims 22 and 23, claims recite “… prevent error generation” it is not clear what error generation it is referring to as there is not description found in the disclosure.


Examiner’s Comment
As discussed above, there is no descriptions found in the disclosure that can set the boundary of the claim. Claimed subject matter is vague and incomprehensible to perform a complete prior-art search. However, in an effort to examining the application with merit, examiner interpreted claimed invention in very high level something like "system having user-controlled overlay having a panel including plurality of icons wherein user-controlled overlay includes flyout window associated with one or more icons".



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 21-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (U.S. Publication 2014/0089833; hereinafter “Hwang”).

In regard to independent claims 21 and 28, Hwang teaches A system for error control at a device, comprising:
a touch screen controller operating under processor control and configured to receive user- entered screen interface data from the screen, to generate coordinate data from the user-entered screen interface data and to validate a correspondence between the coordinate data and coordinate data of an icon to prevent an error in icon selection; a processor coupled to the touch screen controller, the processor configured to modify a user-controlled overlay in response to network operator controls to generate a user-interface window for an application associated with a selected network-operator icon in response to the coordinate data (figure 2, “Note: element 300 being user-controlled overlay”);
the user-controlled overlay configured to receive one or more user-entered controls and to generate a display on a screen of the device that includes a tab, a panel and a plurality of icons disposed within the panel (figure 2; “Note: tabs, panel and icons are displayed”) and
wherein the user-controlled overlay includes a fly-out window associated with one or more of the icons, wherein the content of the fly-out window is generated from an alert received at a wireless interface of the device (paragraph 0071; “Note: slide in and slide out implies fly out”).

In regard to dependent claims 22 and 29, Hwang teaches the panel and the plurality of icons are not displayed on the screen in a first state and are displayed on the screen in a second state to prevent error generation. (paragraph 0071; “Note: slide in being first state where icons are not displayed”).

In regard to dependent claims 30, Hwang teaches receiving an alert; and generating a fly-out display for one of the icons in the panel. (paragraph 0071; “Note: slide out being fly out and receiving user click notification being interpreted as alert. In other words when user clicks on 350, it generates a notification (equivalent to alert) that triggered slide out / fly out display”).

In regard to dependent claims 23, Hwang teaches the panel, the plurality of icons and the tab can be relocated by a user to prevent error generation (paragraph 0085; “Note: panel, tab and icons are movable to any perimeter edge of the screen”).

In regard to dependent claims 24 and 31-34, Hwang teaches the panel, the plurality of icons and the tab can be relocated by a user by relocating the tab from a first perimeter edge of the screen to a second perimeter edge of the screen; relocating the panel in response to a user control; 
relocating the plurality of icons in response to a user control; relocating the tab in response to a user control.  (paragraph 0085; “Note: panel, tab and icons are relocated by drag and drop to any perimeter edge of the screen”).
In regard to dependent claims 25 and 35, Hwang teaches displaying icon in folder display in well known in the art. Motivation for having folder display would be organizing the content or icons by category and make the system more meaningful and easy to read.

In regard to dependent claims 26 and 36, Hwang teaches wherein the plurality of icons comprises a plurality of icons that are selected by a network operator and a plurality of icons that are selected by a user (paragraph 0071, lines 16-19; “Note: icons initially loaded by default means selected by network operator and icons changed by user means selected by user”)

In regard to dependent claims 27 and 37, Hwang teaches the plurality of icons can be scrolled within the panel (paragraph 0071, lines 13-15; “Note: plurality of icons supports scrolling”)

In regard to dependent claims 38-39, Hwang teaches relocating the panel by a user by relocating the tab from a first perimeter edge of the screen to a second perimeter edge of the screen; and  relocating the plurality of icons by a user by relocating the plurality of icons from a first perimeter edge of the screen to a second perimeter edge of the screen. (paragraph 0085; “Note: panel, tab and icons are relocated by drag and drop to any perimeter edge of the screen”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. U.S. Publication 2009/0228820 - Teaches panel having user controlled menus


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175